DEBT CONSOLIDATION AGREEMENT THIS AGREEMENT (the “Agreement”) is effective as of , 2009 (the “Effective Date”) by and between AudioStocks, Inc. (the “Company”) and Noctua Fund LP (“Noctua”).The Company and Noctua may be individually referred to herein as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, as of the Effective Date and consistent with “Schedule A” to this Agreement, the Company has issued various Notes and other valid promises (collectively hereinafter referred to as the “Obligations”), written and oral, to pay monies due to Noctua in consideration of investments Noctua previously made into AudioStocks; WHEREAS, the Obligations were previously part of an agreement disclosed in the Company’s Form 10-Q for the period ended September 30, 2008, in which another entity, DAO Information Systems, Inc. (“DAO, Inc.”), agreed to become financially responsible to make payments to Noctua related to the Obligations; WHEREAS, as was stated in Part Two, Item 5 of the Company’s Form 10-K for the period ended December 31, 2008, filed with the SEC on April 19, 2009 and amended on April 20, 2009, the Company remained legally obligated to Noctua for the Obligations; WHEREAS, DAO, Inc. has failed to make payments to Noctua and as of the Effective Date the obligations are in default, accruing interest (for three of the four referenced Obligations) at an accelerated interest rate of fifteen percent (15%); WHEREAS, Noctua has demanded payment of the Obligations and as of the Efffective Date, the Company and DAO, Inc. have both been unable to meet their payment responsibilities to Noctua related to the Obligations; WHEREAS, the Company and Noctua wish to reach a compromise and resolution with respect to the Obligations, eliminating the Company’s default status by the Company issuing a new consolidated debt instrument to Noctua; NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for good and valuable consideration, the receipt of which is hereby acknowledged, it is hereby agreed as follows: AGREEMENT 1.Settlement Terms. a.Noctua agrees to fully settle and forever resolve any and all past Obligations for damages arising from the Company’s non-payment of the Obligations and the default status of the financial commitments underlying the Obligations.DAO, Inc. shall remain responsible for the Obligations, unless and until the below referred to Settlement Note is paid in full. b.The Company shall issue to Noctua a new Secured Convertible Promissory Note (the “Settlement Note,” a copy of which is attached hereto in “Schedule B”), made payable to Noctua in the principal amount of one hundred thousand dollars ($100,000).The Settlement Note shall bear interest at a rate of fourteen percent (14%), and interest on the Settlement Note shall begin to accrue on October 1, 2009.The Settlement Note shall mature on October 1, 2012, the third year anniversary of the date the Settlement Note commences accruing interest. 2.Waiver of Section 1542.In signing this Agreement, Noctua has been advised of, understands and knowingly waives his rights under California Civil Code Section 1542 which provides as follows: A GENERAL RELEASE DOES NOT EXTEND TO OBLIGATIONS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR. 3.No Further Obligations.Noctua covenants and agrees never to commence against the Company, any legal action or proceeding based in whole or in part upon the Services, Obligations, demands, allegations, and/or injuries released in this Agreement. 4.No Admission.This Agreement shall not be considered as an admission of liability by either Party and by entering into this Agreement, neither Party has admitted the validity of any Obligations herein released. 5.Compliance with Securities Laws.In the event of a conversion of the Settlement Note, Noctua understands that the Settlement Shares it is receiving hereunder are characterized as “restricted securities” under the federal securities laws and that under such laws and applicable regulations such securities may be resold without registration under the United States Securities Act of 1933, as amended only in certain limited circumstances. It understood that the certificates evidencing the Settlement Shares issued hereunder will bear a legend in substantially the below form: “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR A LEGAL OPINION THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE ” In addition, the Noctua hereby represents and warrants that they are an “accredited investor” as such term is defined in the Securities Act of 1933 and Securities and Exchange Act of 1934. 6.Miscellaneous. a.Necessary Acts.Each Party to this Agreement agrees to perform any further acts and execute and deliver any further documents that may be reasonably necessary to carry out the provisions of this Agreement. b.Entire Agreement; Modifications; Waiver.This Agreement constitutes the entire agreement between the Parties pertaining to the subject matter contained in it.
